Citation Nr: 1821823	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and October 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The appeal was subsequently remanded by the Board in May 2015 and May 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has low back disability that is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include degenerative arthritis and degenerative disk disease of the lumbar spine, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a back disorder.  

Service connection may be granted for disability directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) The existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d) (2017); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be granted on a presumptive basis: (i) Where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Turning to the record, the evidence establishes the existence of current back disability.  A January 2013 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine with left sensory sciatic intervertebral disc syndrome (IVDS); an August 2015 examiner diagnosed degenerative arthritis of the spine and degenerative disc disease; and a July 2017 examiner diagnosed mild degenerative arthritis of the lumbar spine and mild degenerative disc disease.  Said diagnoses are also noted throughout VA and private treatment records.  Accordingly, the record establishes current back disabilities, best classified as degenerative arthritis and degenerative disk disease of the lumbar spine, such that the first element of service connection has been met.

Further, there is competent and credible evidence of an in-service injury or event.  Here, the Veteran has alleged a number of in-service back injuries, primarily through conducting his duties as an Aviation Ordnanceman aboard the USS Constellation, which required him to maneuver 20MM rounds into the ship's ammunition magazines.  As a result, the Veteran repeatedly solicited in-service treatment for back pain.

The Board finds the Veteran's testimony to be both competent and credible.  A veteran is generally competent to report that which he perceives through the use of his senses, including symptoms and events capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Veteran's testimony is largely corroborated by the additional evidence of record.  Service personnel records denote the Veteran's assignment to the USS Constellation, and multiple buddy statements confirm the reported in-service injury requiring treatment thereafter.  Additionally, the Veteran's testimony is well-documented throughout the record and consistent with the nature of his service.  Thus, the second element of service connection has been met.   

However, the Board does not find that the Veteran has current back disability that is causally related to his military service.  There are three nexus opinions of record in this regard.

First, a January 2013 VA examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by his military service.  In doing so, the examiner acknowledged the Veteran's testimony regarding the in-service onset of his back pain, but observed that his service treatment records (STRs) did not document lower back pain or an accompanying diagnosis.  Further, the Veteran explicitly denied a back condition during August 2003 reenlistment examination, and subsequently identified a work-related injury as the onset of his back pain in private treatment records from November 2006.  In light of the Veteran's inconsistent testimony, the examiner thus indicated that documentation of any significant back pathology dated to November 2006, which reported chronic lower back pain.  As the record did not contain evidence of a diagnosable lower back pathology during service, the examiner asserted no nexus between the Veteran's service and current condition.  

Similarly, an August 2015 VA examiner concluded that the Veteran's back disorder was less likely than not incurred in or caused by his service.  Here, the examiner noted that STRs were silent for complaints of lower back pain, injury to the lower back, or a diagnosis of lower back pain during service.  Further, there was no documented evidence of continuity of complaints, symptoms, or treatment for lower back pain from the service to present.  

Most recently, a July 2017 VA examiner determined that it was less likely than not that the Veteran's back condition was etiologically related to active service, to include the reported in-service back injury.  Again, the examiner observed that STRs were silent for complaints of back pain, injury to the back, or diagnosis of a lower back or back condition.  There was no continuity of complaints, symptoms, or treatment for back pain or a chronic back condition from service to the present.  Although the Veteran had reported a series of in-service back injuries, he did not seek care for these injuries per the examiner's STR review.  And while the Veteran had subjectively reported his in-service experiences, he was not qualified to speak to a medical diagnosis or clinical nexus as a result thereof.  

Taken in combination, the Board affords significant probative value to the examiners' opinions, which are based upon a thorough assessment of the Veteran's service history, the consistency of his testimony and the presence of supporting documentation, to include as to the onset and nature of his current back condition.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

Briefly, the Board acknowledges that a complete copy of the Veteran's STRs is unavailable for review.  However, the absence of such documentation does not serve as the primary supporting factor for the examiners' opinions and thus, does not detract from their overall probative value.  Moreover, the examiners clearly considered the Veteran's testimony regarding his in-service experience in their etiological assessments.  

In contrast, the Veteran has asserted that a nexus exists in this case.  However, the Veteran is not competent to provide an opinion regarding the etiology of his back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Such is a complex medical matter that the Veteran has not been shown to have the requisite knowledge or expertise to be deemed competent to render.

Thus, the Board affords greater weight to the competent medical evidence of record in concluding that no nexus is present in this case.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (2012).  Accordingly, the Veteran's claim for entitlement to service connection for a low back disability is denied.  

Of final note, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to service connection for a low back disability is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


